WOODLEY, Judge.
The conviction is for possession of whiskey for the purpose of sale in a dry area; the punishment, a fine of $500.00.
The statement of facts in narrative form shows that the state proved that the sheriff was permitted to search appellant’s home and found therein 72 half-pint bottles of whiskey which were introduced in evidence.
The records were offered showing the dry status of Hall County, where the whiskey was found.
There are no bills of exception and no objections appear to have been offered to the admission of evidence.
Appellant did not testify and offered no evidence in his behalf.
Appellant’s motion to quash the information because it did not allege that the local option election was legally and properly ordered by the commissioners’ court was properly overruled. Cox v. State, 160 Texas Cr. Rep. 162, 267 S.W. 2d 830; Carpenter v. State, 138 Texas Cr. R. 354, 135 S.W. 2d 1002.
The evidence as to appellant’s possession of 72 half-pints of whiskey in a dry area gave rise to the presumption of the prima facie evidence statute, Art. 666-23 (a) 2 V.A.P.C., and sustains the jury’s verdict finding that appellant possessed the whiskey for the purpose of sale.
The judgment is affirmed.